Citation Nr: 0630411	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  00-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for coronary artery disease 
with stable angina, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1964 to 
November 1986, and he received numerous decorations including 
the Bronze Star with "V" device and the Purple Heart.

This mater came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of September 1998 by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  The case subsequently came under the 
jurisdiction of the RO in Atlanta, Georgia.  


FINDING OF FACT

The veteran has coronary artery disease with stable angina, 
status post myocardial infarction, which had its onset during 
service.


CONCLUSION OF LAW

Coronary artery disease with stable angina, status post 
myocardial infarction, was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that each of the content 
requirements of a duty to assist notice has been fully 
satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Letters from the RO dated in July 2001 and February 2005 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the February 2005 letter specifically told the 
veteran to submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The veteran's initial duty to assist letter was not provided 
prior to the adjudication of his claim.  However, the claim 
was readjudicated subsequent to the issuance of the letters, 
and the veteran has not complained of any prejudice due to 
the timing of the letters.  Accordingly, the Board concludes 
that the appeal may be decided without further notification.  

Similarly, although the record reflects that the RO has not 
provided notice with respect to the initial-disability-rating 
and effective-date elements of the claims, See Dingess v. 
Nicholson, 19 Vet. App. 473(2006), those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded VA examinations.  His post service 
treatment records have been obtained.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a 
chronic disorder such as cardiovascular disease is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

During a hearing held before the undersigned Veterans Law 
Judge in June 2004, the veteran testified that during service 
in 1984 he felt like he was having a heart attack and was 
taken to a hospital by an ambulance.  He said that he had a 
hard time moving and could not breath.  The veteran further 
stated that he felt that factors during service such as 
stress and high cholesterol contributed to the development of 
his heart disease.  

The veteran's service medical records include an internal 
medicine clinic record dated in March 1981 which reflects a 
complaint of intermittent sharp pleuritic pain in the left 
upper chest.  Following examination, the assessment was 
nonspecific pleuritic chest wall pain.  

A service medical record dated in May 1984 reflects that the 
veteran reported that he had been in a car on the way to 
church when he developed sharp stabbing pain in the ribs.  
His family reportedly had a history of heart disease.  It was 
noted that the symptoms resolved within 15 minutes.  The 
assessment was chest wall syndrome.  

A service medical record dated in June 1986 reflects that the 
veteran reported having chest pain after coughing.  The 
assessment was rule out upper respiratory infection.  Another 
record dated in June 1986 shows that the veteran described 
the pain as being real sharp, like from a wound.  It was 
noted that he was a smoker and had a history of cardiac 
disease in his family.  He rated the pain as a 10 on a scale 
of 10.  Following examination, the assessment was bronchitis.  

The report of a medical history given by the veteran in 
October 1986 for the purpose of his separation from service 
shows that he checked a box indicating that he did not have a 
history of heart trouble, but he did have a history of pain 
or pressure in the chest.  On the reverse side of the 
document, it was indicated that he had palpitations, normal 
workup, no exertional chest pain.  

The post service medical evidence includes private medical 
treatment records dated in July 1997 which reflect that the 
veteran reported having crushing chest pain after pushing a 
broken down car, and was treated for a myocardial infarction.  

With respect to whether the post service cardiovascular 
disease is related to the complaints noted in service, the 
Board has noted that a VA examiner in April 2000 concluded 
that the veteran's chest pain in 1984 was not related to his 
current condition.  However, several other medical reports 
contain opinions which tend to support the veteran's claim.  
A letter dated in May 1998 from a VA physician stated that 
the veteran is under his care for coronary artery disease.  
He stated that "In my opinion his coronary artery disease is 
a chronic disease [which] might have started more than 20 
years ago."  

Similarly, a letter dated in September 2000 from a VA 
cardiologist reflects that he reviewed the veteran's service 
medical records and made the following conclusion:

...the EKG and multiple risk factors of Hypertension, 
High Cholesterol, positive history of heart 
disease, smoking, overweight and complaints of 
chest pain and shortness of breath with exertion as 
well as poor functional status lead me to conclude 
that there is a definite possibility that the 
origin of his coronary artery disease could have 
been while he served on active duty.  

Similarly, the report of a heart examination conducted by the 
VA in August 2005 shows that the examiner stated that:

Based on all the records that I have reviewed 
today, it is my opinion that this patient is as 
likely as not to have coronary artery disease while 
he was on active duty in 1984.  With his multiple 
risk factors including hypertension, 
hyperlipidemia, tobacco abuse, and strong family 
history it is my opinion that the patient probably 
had underlying coronary artery disease in 1984 when 
he presented to El Paso, Texas.  

In this case, the service medical records provide support for 
the veteran's testimony that he experienced chest pain during 
service.  The post service evidence shows that the veteran 
has a cardiovascular disability.  The majority of the VA 
medical opinions of record tend to support the conclusion 
that the symptoms noted in service were due to the current 
heart disease.  Based on the foregoing evidence, the Board 
concludes that coronary artery disease with stable angina, 
status post myocardial infarction was incurred in service.


ORDER

Service connection for coronary artery disease with stable 
angina, status post myocardial infarction is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


